          Case 1:20-cv-07217-ALC Document 31 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     12/17/2020

 GLORIA BELL,

                                  Plaintiff,
                                                              1:20-cv-07217 (ALC)
                      -against-
                                                              Order
 ISS FACILITY SERVICES, INC., ET AL.,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       The Court is in receipt of Defendant ISS Facility Services, Inc.’s Answer filed on December

15, 2020. ECF No. 29. The Parties are hereby ORDERED to submit a joint status report, including

the status of service on ABM Industries Inc., by December 31, 2020. Plaintiff is hereby

ORDERED to file proof of service of the Amended Complaint for Defendants who have already

been served by December 31, 2020.

SO ORDERED.

Dated: December 17, 2020                              ___________________________________
       New York, New York                                  ANDREW L. CARTER, JR.
                                                           United States District Judge
